internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si plr-112412-99 date date company subsidiaries a this responds to your letter dated date and received date submitted on behalf of company requesting an extension of time for company to elect under sec_1361 of the internal_revenue_code to treat subsidiaries as qualified subchapter_s subsidiaries qsubs company represents the following facts on a company an s_corporation acquired percent of the outstanding_stock of subsidiaries also s_corporations taxpayer had intended to treat subsidiaries as qsubs effective a the qsub elections however were not timely filed sec_1361 defines the term qualified_subchapter_s_subsidiary qsub as a domestic_corporation that is not an ineligible_corporation if percent of the stock of the corporation is held by an s_corporation and the s_corporation elects to treat the corporation as a qsub the statutory provision does not however provide guidance on the manner in which the qsub election is made or the effective date of the election plr-112412-99 on date the service published notice_97_4 1997_1_cb_351 providing a temporary procedure for the making of a qsub election under notice_97_4 a parent s_corporation makes a qsub election for a subsidiary by filing a form_966 subject_to certain specified modifications with the appropriate service_center the election may be effective on the date form_966 is filed or up to days before the filing of the form provided that date is not before the parent’s first tax_year beginning after date and that the subsidiary otherwise qualifies as a qsub for the entire period for which the retroactive election is in effect under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting the relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a notice published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case company has established that the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied consequently company is granted an extension of days from the date of this letter for electing under sec_1361 to treat subsidiaries as qsubs taxpayer should follow the procedures of notice_97_4 when making these elections a copy of this letter should be attached except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding company's plr-112412-99 eligibility to be an s_corporation or the eligibility of subsidiaries to be qsubs in accordance with the power_of_attorney on file with this office we are sending the original of this letter to you and a copy to company this ruling is directed only to the taxpayer on whose behalf it was requested according to sec_6110 this ruling may not be used or cited as precedent sincerely paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
